DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-9 and 16-20, in the reply filed on 06/01/2021 is acknowledged.  
Applicant’s first argument for traversal is on the grounds that Applicant amended Claims 1, 9, and 13 to recite the average particle size of the porous carbonaceous support and the average pore size of the pores of the porous carbonaceous support, therefore, the special technical feature would not be cited by Son et al (WO 2015190898 A1 using US 2017/0104209 A1 as an English equivalent).
However, this is not found persuasive because although the Office does not concede that Son fails to teach the technical feature, a new reference has been identified that further shows that there is no special technical feature in the claims.
For the clarity of this action, the groups are repeated below:
Group I, claims 1-9 and 16-20, drawn to a metallic lithium-skeleton carbon composite material having a hydrophobic cladding layer.
Group II, claims 10-12, drawn to a method for preparing a metallic lithium-skeleton carbon composite material having a hydrophobic cladding layer.
Group III, claims 13-15, drawn to a method for protecting a metallic lithium-skeleton carbon composite (previously recited as “a method for protecting a material containing a water- and oxygen- sensitive active metal” before the amendment).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a metallic lithium-skeleton carbon composite material having a porous carbonaceous support and a hydrophobic cladding layer on an active material, wherein the porous carbonaceous support has an average particle size of 1 to 15 um and the pores in the porous carbonaceous support have an average pore size of 10 to 100 nm, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Duong et al (US 20170244098 A1).
Duong discloses a metallic lithium-skeleton carbon composite material having a hydrophobic cladding layer, comprising a metallic lithium-skeleton carbon composite material comprising a porous carbonaceous support (porous carbon particle 200 in Fig. 2A – 2F) and metallic lithium (elemental lithium metal 206 in Fig. 2A – 2F) at least distributed in pores (pores 202 in Fig. 2A – 2F) of the porous carbonaceous support, and a hydrophobic cladding layer (SEI layer 208 in Fig. 2A – 2F, “The SEI layer can reduce or prevent exposure of the portions of lithium metal to components of the external environment which may degrade the lithium metal, such as … water” [0084]) covering at least the metallic lithium in the metallic lithium-skeleton carbon composite material. ([0066]).

Further, while Duong does not explicitly disclose the pores in the porous carbonaceous support have an average pore size of 10 to 100 nm, Duong does disclose the porous carbonaceous support have pores with a diameter of about 2 nm to about 2 μm, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP § 2144.05 I)

Applicant’s second argument for traversal is on the grounds that 37 CFR §1.475(b) provides that “An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
…
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product…”
However, MPEP § 1893.03(d) states "A process is "specially adapted" for the manufacture of a product if the claimed process inherently produces the claimed product with the technical relationship being present between the claimed process and the claimed product".

The requirement is still deemed proper and is therefore made FINAL.
Claims 10-13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method for preparing a metallic lithium-skeleton carbon composite material having a hydrophobic cladding layer and a method for protecting a metallic lithium-skeleton carbon composite material, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/01/2021.

Claim Status
Claims 1, 9, and 13 have been amended.
Claim 14 has been cancelled.
Claim 21 has been added; support for this claim can be found in [0040]-[0042].
Claims 10-13 and 15 stand withdrawn.
Claims 1-9 and 16-21 have been examined on the merits in this office action. 

Drawings
The drawings are objected to because:
The graph of Fig. 5 is unclear because one cannot clearly distinguish between the differing lines.
[0016] states “Fig. 5 shows voltage vs. capacity profiles of a half-cell of the octadecyl phosphate-metallic lithium-skeleton carbon composite material/lithium and a half-cell 
However, it appears only one graph is shown and the graph only shows data regarding a half-cell of the octadecyl phosphate-metallic lithium-skeleton carbon composite material.
The other graph appears to be located on the page with Fig. 6
The graph of Fig. 6 is unclear because one cannot clearly distinguish between the differing lines or read the legend in the bottom left corner.  
The graph of Fig. 8 is unclear because one cannot clearly distinguish between the differing lines.  
The graph of Fig. 10 is unclear because one cannot clearly distinguish between the differing lines.  
The graph of Fig. 12 is unclear because one cannot clearly distinguish between the differing lines.  
The graph of Fig. 14 is unclear because one cannot clearly distinguish between the differing lines.  
The graph of Fig. 15 is unclear because one cannot clearly distinguish between the differing lines.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 states “these groups being optionally substituted by a hydrophobic substituent.” The word “optionally” renders the claim indefinite because it is not clear whether or not the substitution is desired or not.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Duong et al (US 20170244098 A1).  
Regarding claim 1, Duong discloses a metallic lithium-skeleton carbon composite material having a hydrophobic cladding layer, comprising a metallic lithium-skeleton carbon composite material comprising a porous carbonaceous support (porous carbon particle 200 in Fig. 2A – 2F) and metallic lithium (elemental lithium metal 206 in Fig. 2A – 2F) at least distributed in pores (pores 202 in Fig. 2A – 2F) of the porous carbonaceous support, and a hydrophobic cladding layer (SEI layer 208 in Fig. 2A – 2F, “The SEI layer can reduce or prevent exposure of the portions of lithium metal to components of the external environment which may degrade the lithium metal, such as … water” [0084]) covering at least the metallic lithium in the metallic lithium-skeleton carbon composite material. ([0066]).
Duong discloses the porous carbonaceous support has an average particle size of 1 to 15 μm ([0046], [0068]). While Duong does not explicitly disclose the pores in the porous carbonaceous support have an average pore size of 10 to 100 nm, Duong does disclose the porous carbonaceous support have pores with a diameter of about 2 nm to about 2 μm ([0047]), and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" 


Regarding claim 3, modified Duong discloses all of the limitations of claim 1 as set forth above. Duong further discloses wherein the hydrophobic cladding layer is composed of a compound having a lithium-reactive portion wherein the lithium-reactive portion is reacted with the metallic lithium to passivate the metallic lithium (“exposed elemental lithium metal within openings of pores on exterior surfaces of the particles can react with the carbonate vapor such that the SEI layer is formed only or substantially only over the exposed elemental lithium metal” [0050]). 
Regarding the limitation of “a hydrophobic portion… the hydrophobic portion forms an outer hydrophobic layer”, Duong discloses the hydrophobic cladding layer can reduce or prevent exposure of the portions of lithium metal to components of the external environment which may degrade the lithium metal, such as water ([0084]), therefore, one of ordinary skill the art would necessarily recognize that the hydrophobic cladding layer would have a hydrophobic portion on the outermost layer to repel water away from the lithium metal to prevent degradation of the lithium metal. 

Regarding claim 4-5, modified Duong discloses all of the limitations of claim 3 as set forth above. Duong further discloses wherein the lithium-reactive portion comprises at least one selected from the group consisting of a phosphate group, a thiol group, a carbonate group and a fluorosilane group (“exposed elemental lithium metal within openings of pores on exterior carbonate vapor such that the SEI layer is formed only or substantially only over the exposed elemental lithium metal” [0050], carbonate vapor can include different carbonate materials, which would have a carbonate group).
Regarding claim 5, this limitation is not required to be met since it further defines a species (the hydrophobic portion comprises at least one selected from the group consisting of a C4-C22 alkyl group, a C6-C24 aryl group and a siloxane group, these groups being optionally substituted by a hydrophobic substituent wherein the hydrophobic substituent comprises at least one selected from the group consisting of fluorine, a perfluorinated group, and a siloxane group.) that is not required to be met.

 Regarding claim 7, modified Duong discloses all of the limitations of claim 1 as set forth above. Duong discloses the hydrophobic cladding layer may reduce or prevent further reaction of the lithium metal with the external environment while permitting electronic and ionic transport therethrough, facilitating access to the electrochemical energy of the lithium metal when the lithium-carbon particles are used as part of an electrode ([0069]). One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that because the hydrophobic cladding layer permits ionic transport, the hydrophobic cladding layer has an electronic insulation property and/or an ionic conductivity.

Regarding claim 8, modified Duong discloses all of the limitations of claim 1 as set forth above. Duong further discloses wherein the material of the porous carbonaceous support comprises any one selected from the group consisting of carbon nanotube, porous carbon, carbon 


Regarding claim 16, modified Duong discloses all of the limitations of claim 1 as set forth above. Duong further discloses an electrode, comprising, as an electrode material, the metallic lithium-skeleton carbon composite material having a hydrophobic cladding layer according to claim 1 (first electrode 102 or second electrode 104 in Fig. 1, Abstract, [0024]-[0025], [0056]).

Regarding claim 17, modified Duong discloses all of the limitations of claim 16 as set forth above. Duong further discloses an electrochemical energy storage device comprising the electrode according to claim 16 (energy storage device 100 in Fig. 1, [0056]).

Regarding claim 18, modified Duong discloses all of the limitations of claim 17 as set forth above. Duong further discloses wherein the electrochemical energy storage device comprises a metallic lithium-oxide battery, a lithium ion battery, a lithium-sulfur battery, or a metallic lithium- air battery ([0056]).


Claims 2, 6, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duong et al (US 20170244098 A1) as applied to claim 1, in view of Son et al (WO 2015190898 A1 using US 20170104209 A1 as an English equivalent).  
claim 2 and 19-20, Duong discloses all of the limitations of claim 1 as set forth above. However, Duong does not disclose wherein the hydrophobic cladding layer is composed of a film-forming hydrophobic substance, covers an exposed surface of the metallic lithium- skeleton carbon composite material, and wherein the film-forming hydrophobic substance is a film-forming hydrophobic macromolecule substance wherein the film-forming hydrophobic macromolecule substance comprises poly(methyl methacrylate) (PMMA), polyvinylidene difluoride (PVDF) or polydimethylsiloxane (PDMS).
Son teaches a lithium electrode composite including a porous carbon body and a lithium metal inserted into pores of the porous carbon body ([0011], [0044]). Son teaches a hydrophobic cladding layer (lithium ion conductive protective layer) formed on at least one surface of the electrode composite, which prevents lithium dendrites from being formed by the porous carbon body ([0016], [0044]). Son teaches the hydrophobic cladding layer may comprise and organic compound of poly(methyl methacrylate) (PMMA) or polyvinylidene difluoride (PVDF) ([0057], as drawn to claim 19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Son within the metallic lithium-skeleton carbon composite material of modified Duong and substituted the hydrophobic cladding layer of modified Duong with the hydrophobic cladding layer taught by Son to provide the hydrophobic cladding layer to be composed of a film-forming hydrophobic substance, cover an exposed surface of the metallic lithium- skeleton carbon composite material, and wherein the film-forming hydrophobic substance is selected from the group consisting of a film-forming hydrophobic macromolecule substance wherein the film-forming hydrophobic macromolecule substance comprises poly(methyl methacrylate) (PMMA), polyvinylidene difluoride (PVDF) or 
Regarding claim 20, this limitation is not required to be met since it further defines a species (the film-forming hydrophobic small-molecule substance) that is not required to be met.

Regarding claim 6, modified Duong discloses all of the limitations of claim 1 as set forth above. However, Duong is silent to the thickness of the hydrophobic cladding layer.
Son teaches a lithium electrode including a porous carbon body and a lithium metal inserted into pores of the porous carbon body ([0011]). Son teaches a hydrophobic cladding layer (lithium ion conductive protective layer), which prevents lithium dendrites from being formed by the porous carbon body ([0016]). Son teaches the hydrophobic cladding layer may comprise and organic compound of poly(methyl methacrylate) (PMMA) or polyvinylidene difluoride (PVDF) ([0057]). Son further teaches the hydrophobic cladding layer may have a thickness of 0.01 to 50 μm, and further teaches when the thickness of the hydrophobic cladding layer is within the range, lithium dendrites may be blocked from being grown while preventing output characteristics of the battery from excessively deteriorating.
While Son does not explicitly disclose wherein the hydrophobic cladding layer has a thickness of 10 to 50 nm, in the case where the claimed ranges "overlap or lie inside ranges 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Son within the metallic lithium-skeleton carbon composite material of modified Duong and substituted the hydrophobic cladding layer of modified Duong with the hydrophobic cladding layer taught by Son to provide a hydrophobic cladding layer within the claimed range. This modification would be made with the expectation that the composite material would be prevented from the formation of lithium dendrites, and because both layers have a hydrophobic substance and therefore function to protect the material from undesired interactions with water. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Duong et al (US 20170244098 A1) in view of Wang et al (WO2015139660 (A1) using US 20170110719 A1 as an English Equivalent).
Regarding claim 9, modified Duong discloses all of the limitations of claim 1 as set forth above. However, modified Duong does not disclose the loading amount of metallic lithium in the metallic lithium-skeleton carbon composite material is from 10 to 50 wt%.
Wang teaches a lithium metal-skeleton carbon composite can be used in various lithium batteries and can improve the safety of batteries by inhibiting the formation of dendrites 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Wang within the metallic lithium-skeleton carbon composite material having a hydrophobic cladding layer of modified Duong and substituted the metallic lithium-skeleton carbon composite material of Duong with the lithium metal-skeleton carbon composite of Wang to provide a metallic lithium-skeleton carbon composite material having a loading amount of metallic lithium to be from 10 to 50 wt%. This modification would be made with the expectation that battery safety could be improved and because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Duong et al (US 20170244098 A1) in view of Chen et al (US 20130260246 A1).
Regarding claim 21, modified Duong discloses all of the limitations of claim 1 as set forth above. However, Duong does not disclose wherein: the porous carbonaceous support has a conductivity of 1*10-3 to 10 S-cm-1, and/or the porous carbonaceous support has a specific surface area of 100 to 1500                
                    
                        
                             
                            m
                        
                        
                            2
                        
                    
                    /
                    g
                
            , and/or the porous carbonaceous support has a highest bearable pressure of 20 MPa or more.
Chen teaches a lithium-ion cell comprising a cathode with graphene as the cathode active material having a surface area to capture and store lithium thereon and wherein said graphene cathode is meso-porous having a specific surface area greater than 100                 
                    
                        
                            m
                        
                        
                            2
                        
                    
                    /
                    g
                
             (Abstract). Chen 
While Chen does not explicitly disclose the cathode made of the meso-porous graphene has a specific surface area of 100 to 1500                
                    
                        
                             
                            m
                        
                        
                            2
                        
                    
                    /
                    g
                
            , in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (see MPEP § 2144.05 I). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Chen and provided the porous carbonaceous support having a specific surface area within the claimed range with the expectation that the porous carbonaceous support would be capable of storing and supporting the lithium thereon. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.G.B./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729